Citation Nr: 1011876	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In June 2008, the Veteran presented testimony at a Central 
Office Board hearing in Washington, D.C. before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the Veteran's claims file.

When this case was previously before the Board in September 
2008, it was remanded for additional development.  It has 
since returned to the Board for further appellate action.


FINDING OF FACT

A cervical spine disorder was not present in service or 
within one year of the Veteran's discharge from service, and 
is not etiologically related to service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by active duty service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.655(b) (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in October 2005.  While notice with 
respect to the disability-rating and effective-date elements 
of the claim was not sent until March 2006, after the initial 
adjudication of the Veteran's claim, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
Veteran's claimed cervical spine disability.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice with respect to those 
elements of the claim was no more than harmless error

With respect to the duty to assist, the Board notes that in 
response to the Board's September 2008 remand, treatment 
records, including records from Dr. Cintron of the 
Neuroscience Consultants PLC, were to be obtained.  Moreover, 
the Veteran was to be scheduled for a VA examination to 
determine the nature and etiology of his cervical spine 
disability.  The record establishes that the Appeals 
Management Center (AMC) sent a letter to the Veteran in 
October 2008 requesting copies of medical records or his 
authorization and consent to release the information.  No 
response was received from the Veteran.  Moreover, the 
Veteran did not attend the examination scheduled in November 
2009.

In this case, based upon the lack of response from the 
Veteran, it appears that he may have failed to keep VA 
apprised of his current address.  The Veteran's 
representative has requested a remand for the purpose of 
obtaining the Veteran's current address.  However, the burden 
is the Veteran to keep VA apprised of his whereabouts; and if 
he does not do so, there is no burden on the part of the VA 
to "turn up heaven and earth to find [him]".  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Moreover, VA's "duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  With no indication in the record 
of the Veteran's current whereabouts, a search for current 
address may be futile.  Remand for such development is 
accordingly not warranted.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided).

Moreover, the Board has determined that the AMC, in 
scheduling the Veteran for a VA examination and sending 
notice of the examination to his last known address, and 
sending the Veteran a letter requesting medical evidence to 
support his claim and the requisite forms to have VA obtain 
this information on his behalf, has substantially complied 
with the Board's September 2008 remand instructions.   See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may be granted on a presumptive basis for 
arthritis that becomes manifest to a compensable degree 
within the first year after discharge from service, even if 
there is no medical evidence of the disorder during military 
service.  38 C.F.R. §§ 3.307, 3.309(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a cervical spine disorder, as he believes that 
condition originated during his active duty service.  In 
particular, during his June 2008 Board hearing the Veteran 
asserted that his current cervical spine disorder stemmed 
from wearing body armor and Kevlar in service.

The Veteran's service treatment records note a few instances 
of complaints of cervical spine-related pain.  Tingling of 
the right hand was indicated in July 1986.  Back pain was 
indicated in January 1988 and March 1989; however, the 
reports indicate lumbar spine, not cervical spine, 
involvement.  In July 2002, numbness of the left hand-
assessed as most likely resolving paresthesia--was noted.  

With respect to post-service medical evidence, the Board 
notes that the Veteran has complained of continued cervical 
spine pain with related numbness in the hands and arms.  
During his Board hearing, the Veteran testified that he 
experienced these same complaints periodically during 
service, and that the condition became symptomatic in 2002.  
He further stated that shortly after his discharge from 
service he saw a neurologist who diagnosed his condition as 
C5-C6 herniated disc disease.  The Veteran also expressed 
that he has experienced pain and symptoms related to this 
condition since his discharge from service.

As noted above, the Veteran did not attend a VA examination 
scheduled in November 2009 to determine the nature and 
etiology of any currently present cervical spine disability.  
Moreover, the Veteran has not submitted evidence from any 
current treatment provider pertaining to this claimed 
disability, nor is there any other medical evidence of record 
demonstrating a cervical spine disability at any point during 
the pendency of this claim.

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  The Board must 
accordingly find, due to the Veteran's failure to appear, and 
because there is no legally sufficient medical opinion 
establishing a nexus between any current cervical spine 
disability and any event or injury of his active duty 
service, the appeal must be denied by operation of law.

Moreover, with respect to whether service connection is 
warranted for a cervical spine disability a presumptive 
basis, the evidence of record does not show the Veteran has 
arthritis of the cervical spine, or that such arthritis was 
manifest to a compensable degree within the first year after 
discharge from service, so the presumption does not apply.  

The Board has also carefully considered the lay evidence 
offered by the Veteran, including his testimony before the 
Board in June 2008, in which he alleged that he described the 
onset of cervical spine symptomatology in service and 
expressed his belief that his current cervical spine 
condition is related to service.  Certainly, the Veteran is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).

However, while the Veteran is competent to describe the 
symptoms he experienced and their onset, as a lay person, he 
is not competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  It 
is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In this case, there is no medical evidence 
of record attributing any current cervical spine disability 
to service.

The Board notes in this regard that the Veteran has asserted 
chronic symptoms since service.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In this case none of the three conditions 
cited in Jandreau apply.

Similarly, a veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service; see 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board 
accordingly remanded the case for medical examination, but 
the Veteran did not report for the scheduled examination.  
Failure to report for examination or submit evidence may be 
considered as abandonment of a claim.  Morris v. Derwinski, 1 
Vet. App. 260 (1991).  In this case, however, the Board has 
adjudicated the claim based on the evidence of record, and 
has found no indication in the record that the Veteran has a 
current diagnosed cervical spine disorder or that such 
disorder is related to his active service.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case there is no medical 
evidence of a current diagnosed cervical spine disorder on 
which a claim for service connection can be based.  There is 
also no evidence of a diagnosed cervical spine disorder at 
any time during the period under review; see McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disability.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


